IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania,        :
Department of Labor and Industry,    : No. 980 C.D. 2015
                                     :
                   Petitioner        :
                                     :
            v.                       :
                                     :
Kathryn Simpson,                     :
                                     :
                   Respondent        :


PER CURIAM
                                    ORDER



      NOW, this 15th day of November, 2016, it is ordered that the above-captioned
Memorandum Opinion, filed August 30, 2016, shall be designated OPINION and
shall be REPORTED.